



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Bingley, 2015 ONCA 439

DATE: 20150617

DOCKET: C58943

Cronk, Gillese and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Carson Bingley

Applicant/Appellant

Trevor Brown and Eric Granger, for the appellant

Joan Barrett, for the respondent

Heard: April 24, 2015

On appeal from the decision of the Summary Conviction
    Appeal Court dated May 22, 2014 by Justice Hugh R. McLean of the Superior Court
    of Justice, with reasons reported at 2014 ONSC 2432, [2014] O.J. No. 2468,
    allowing the appeal from the acquittal entered on July 15, 2013 by Justice
    Bruce J. Frazer of the Ontario Court of Justice.

Gillese J.A.:

[1]

This appeal concerns the admissibility of opinion evidence given by a
    Drug Recognition Expert (DRE) on whether a persons ability to operate a
    motor vehicle is impaired by a drug.

[2]

Carson Bingley, the appellant, says that such DRE evidence is not admissible. 
    The Crown respondent says it is.

[3]

At the centre of the debate is s. 254(3.1) of the
Criminal Code
,
    R.S.C. 1985, c. C-46, which gives an officer the right to require a person to
    submit to an evaluation by a DRE to determine whether the persons ability to
    operate a motor vehicle is impaired by a drug or a combination of alcohol and a
    drug.  Section 254(3.1) reads as follows:

(3.1) If a peace officer has reasonable grounds to
    believe that a person is committing, or at any time within the preceding three
    hours has committed, an offence under paragraph 253(1)(a) as a result of the
    consumption of a drug or of a combination of alcohol and a drug,
the peace
    officer may
, by demand made as soon as practicable,
require the person
    to submit
, as soon as practicable,
to an evaluation conducted by an
    evaluating officer to determine whether the persons ability to operate a motor
    vehicle
, a vessel, an aircraft or railway equipment
is impaired by a
    drug or by a combination of alcohol and a drug
, and to accompany the peace
    officer for that purpose. [Emphasis added.]

[4]

For the reasons that follow, I am of the view that the DRE opinion evidence
    is admissible, with the result that although I would grant leave to appeal, I
    would dismiss the appeal.

[5]

As I make frequent reference to ss. 253 and 254 of the
Criminal Code
,
those provisions are set out in full in Schedule A to these reasons.

BACKGROUND IN BRIEF

[6]

On the morning of May 7, 2009, a number of people saw Carson Bingley
    driving erratically.  He cut off one driver, then crossed over the centre line
    and drove into the opposite lane, nearly colliding with oncoming traffic and
    forcing vehicles to manoeuvre out of the way of his vehicle. After that, Mr.
    Bingley pulled into the parking lot of an apartment complex and struck another car,
    whose driver called the police.

[7]

Constable Tennant responded to the call.  She spoke both with the driver
    of the car that had been hit and with Mr. Bingley.  She noted that Mr. Bingley
    stumbled when he stood, his zipper was undone and he had difficulty when he
    attempted to zip it up.  She observed that Mr. Bingley was physically
    uncoordinated, swaying from side to side, and rocking back on his heels in an
    uncontrolled manner.  His eyes were glossy and bloodshot, and his speech
    slurred.  He had trouble focussing, and stared off into the distance even when
    being questioned.

[8]

Constable Tennant believed that Mr. Bingley was impaired.  There was no
    odour of alcohol and the results of a roadside test revealed a blood alcohol
    concentration of 16 milligrams of alcohol in 100 millilitres of blood  a
    result well below the legal limit and inconsistent with the observed indicia of
    impairment.  Consequently, Constable Tennant shifted the investigation to
    determining whether Mr. Bingley was impaired by drugs.

[9]

Officer Jellinek is a qualified DRE.  He is also a qualified instructor
    in drug recognition evaluations and a qualified Intoxilyzer technician.  His
    DRE training was directed at the detection of impairment by drugs and alcohol,
    as well as determining the category of drug(s) associated with observed
    physical symptoms.

[10]

Officer
    Jellinek joined Constable Tennant at the scene and administered standard field
    sobriety tests.  When Mr. Bingley failed the sobriety tests, he was arrested
    for driving while impaired by a drug.

THE TRIAL EVIDENCE

The DRE Evidence

[11]

After
    his arrest, pursuant to s. 254(3.1), Officer Jellinek conducted an evaluation
    of Mr. Bingley.  He did so in accordance with the drug evaluation process set
    out in s. 3 of the
Evaluation of Impaired Operation (Drugs and Alcohol)
    Regulations
, SOR/2008-196 (the Regulations), which identifies the tests
    to be conducted and the procedures to be followed during an evaluation under s.
    254(3.1).  The twelve-step procedure used in conducting a drug evaluation is
    summarized in a document called the DRE 12 Step, which was an exhibit at
    trial. Section 3 of the Regulations can be found in Schedule B to these reasons,
    and the DRE 12 Step can be found in Schedule C.

[12]

Officer
    Jellinek testified that the twelve-step drug evaluation procedure is comprised
    of standardized tests used throughout North America and Europe.  The tests
    consist of eye examinations, divided-attention tests, and examinations of
    things such as blood pressure, temperature, pulse, pupil size and muscle tone.

[13]

As
    Officer Jellinek went through the prescribed twelve-step procedure, he recorded
    the results.  At the end of the procedure, Officer Jellinek viewed the results
    with reference to a matrix chart that lists seven categories of drugs and the
    indicia associated with each category.

[14]

Officer
    Jellinek also considered Mr. Bingleys admission, during his evaluation, that
    he had smoked marijuana and taken two Xanax in the previous twelve hours. 
    Ultimately, Officer Jellinek concluded that Mr. Bingley was under the influence
    of cannabis, which impaired his ability to operate a motor vehicle.  Pursuant
    to s. 254(3.4)(a) of the
Criminal Code,
he demanded that Mr. Bingley
    provide a urine sample to confirm his opinion as to the cause of impairment.

Other Expert Evidence

[15]

Dr.
    Daryl Mayers, a forensic toxicologist with the Centre of Forensic Sciences,
    testified that the urinalysis revealed the presence of carboxy THC, in addition
    to cocaine and Alprazolam.  Carboxy THC is the inactive by-product of THC,
    which is the major psychoactive component of cannabis.  Dr. Mayers stated that
    the strongest conclusion he could draw from the presence of carboxy THC in
    Mr. Bingleys urine was that, at some time prior to giving the urine sample,
    Mr. Bingley was exposed to some type of cannabis. The cannabis exposure could
    have been recent, but it was also possible that the exposure occurred days or even
    weeks prior to the urine sample. THC can have an impact on the central nervous
    system because it acts as a mild hallucinogen.  It also has a depressant effect
    that can have an impact on a persons ability to operate a motor vehicle
    because it affects reaction time, coordination and judgment.

[16]

Dr.
    Mayers also testified that a combination of THC and Alprazolam will intensify
    the effects of both drugs.  He further testified that poor coordination,
    slurred speech, swaying, slightly bloodshot eyes and unfocussed attention are
    all indicia consistent with cannabis use, although there are non-toxicological
    explanations for such symptoms.

Other Trial Evidence

[17]

Mr.
    Bingley did not testify at trial.  However, his statement to Officer Jellinek
    was admitted.  In that statement, it will be recalled, Mr. Bingley admitted to
    having taken two Xanax and smoking marijuana in the twelve hours before his
    arrest.  Mr. Bingleys response when asked to give a urine sample was also admitted. 
    His response was: Yes.  What happens if I refuse?  Im DUI, so yeah, Ill give
    you the sample.

PRIOR LEGAL PROCEEDINGS

Overview

[18]

Mr.
    Bingley was tried for the offence of driving while drug impaired.  He was
    acquitted but a summary conviction appeal led to the acquittal being overturned
    and a new trial ordered.  The basis for overturning the acquittal was that the
    trial judge had failed to consider the cumulative effect of the evidence.

[19]

After
    the second trial, Mr. Bingley was again acquitted.

[20]

And,
    again, the Crown brought a summary conviction appeal.  By order dated May 22,
    2014 (the Order), the summary conviction appeal judge (SCAJ) allowed the
    Crown appeal and ordered yet a third trial.

[21]

It
    is from this Order that the appellant seeks leave to appeal.

The Second Trial

[22]

At
    both the first and second trials, Officer Jellinek was found to be well
    qualified and properly trained as a DRE to perform the evaluation referred to in
    s. 254(3.1) of the
Criminal Code
, and the tests and procedures set out
    in s. 3 of the Regulations.

[23]

At
    Mr. Bingleys second trial, the trial judge found that there was an abundance
    of evidence that satisfies the court beyond a reasonable doubt that [Mr.
    Bingleys] ability to operate his motor vehicle was impaired.  However, he
    refused to admit Officer Jellineks opinion evidence that Mr. Bingleys ability
    to operate a motor vehicle was impaired by a drug, without subjecting that evidence
    to a
voir dire

in accordance with
R. v. Mohan
, [1994]
    2 S.C.R. 9.  This approach differed from that taken by the judge at Mr.
    Bingleys first trial, who found that the opinion evidence could be received
    without a
Mohan voir dire
.

[24]

After
    the
voir dire

was conducted, the trial judge declined to admit Officer
    Jellineks opinion evidence for two reasons.  First, he found that although Officer
    Jellinek was properly trained and qualified to carry out his DRE duties, he was
    certified to do so for the limited purpose of conducting testing and evaluation
    to determine whether a further demand could be made to provide a bodily fluid
    sample, pursuant to s. 254(3.4) of the
Criminal Code
.  Second, the
    trial judge ruled that Officer Jellinek was not qualified to give the opinion
    evidence because there was no evidence that the procedures on which he based
    that opinion were scientifically based and because Officer Jellinek did not have
    sufficient scientific training to qualify as an expert.

[25]

After
    this ruling, there was an exchange between the court and the Crown about the
    type of questions that the Crown could put to Officer Jellinek.  The Crown
    agreed to confine her questioning to Officer Jellineks observations of the appellants
    physical state, conduct and demeanour at the relevant time.  Thus, while the Crown
    elicited Officer Jellineks evidence on his observations of the appellant on
    the day in question, Officer Jellinek was not asked for his opinion of the
    basis for the appellants impairment.

[26]

Accordingly,
    the trial judge found that there was no admissible evidence that Mr. Bingleys
    impairment was due to a drug and he acquitted him.

[27]

The
    Crown appealed and the second summary conviction appeal then took place.

The Second Summary Conviction
    Appeal

[28]

The
    SCAJ found that the trial judge erred in excluding the opinion evidence.  He found
    that:

1.  DRE
    opinion evidence is admissible under the
Criminal Code
, which has
    recognized the expertise of DREs and the reliability of the science underlying
    the prescribed drug evaluation, the purpose of which is to determine
    impairment by drugs;

2. it was an
    error to have subjected Officer Jellineks opinion evidence to a
Mohan voir
    dire
; and

3.  the opinion
    evidence was admissible under the principles set out in
R. v. Graat
,
    [1982] 2 S.C.R. 819.

THE LEAVE APPLICATION

[29]

Mr.
    Bingley now applies for leave to appeal the Order to this court.  He initially
    raised four grounds of appeal but abandoned two of them.  The first of the
    abandoned grounds was that the trial judge did not err in excluding the opinion
    evidence under the
Mohan

test.  The second abandoned ground was
    that even if the trial judge had erred in excluding the opinion evidence, that evidence
    would not have changed the result.

[30]

The
    Crown submits that leave to appeal should be granted on the issues of whether
    the
Criminal Code
authorizes a DRE to provide opinion evidence of
    impairment without a
Mohan voir dire
, and whether the DRE may offer a lay
    opinion on impairment under
Graat
.

[31]

In
    light of the two grounds of appeal that the appellant abandoned, the parties
    are essentially agreed on the issues on which they say leave should be
    granted.

THE ISSUES

[32]

If
    leave is granted, the appellant will argue that the trial judge correctly excluded
    the opinion evidence and that the SCAJ erred in finding otherwise.  He contends
    that the SCAJ erred in finding that:

1.

DRE opinion evidence is admissible under the statutory regime in the
Criminal
    Code
; and

2.

DRE opinion evidence is admissible pursuant to
Graat
.

ANALYSIS

Should Leave to Appeal be Granted?

[33]

Although
    leave to appeal pursuant to s. 839 of the
Criminal Code

should
    be granted sparingly, leave may be granted where the issues have significance
    to the administration of justice beyond the particular case:
R. v. R.R.
,
    2008 ONCA 497, 90 O.R. (3d) 641, at para. 37.

[34]

In
    my view, the legal issues raised on this appeal are of significance to the
    administration of justice broadly.  The history of this proceeding alone shows
    the need for this court to clarify the admissibility of DRE opinion evidence on
    whether a persons ability to operate a motor vehicle is impaired by a drug or a
    combination of alcohol and a drug.

[35]

For
    that reason, I would grant leave to appeal.

Did the SCAJ err in finding that DRE
    opinion evidence is admissible under the
Criminal Code
?

[36]

The
    appellant acknowledges that s. 254(3.1) of the
Criminal Code
empowers
    the DRE to conduct an evaluation but submits that the sole purpose of the
    evaluation is to serve as a precondition to the making of a demand for a bodily
    fluid sample under s. 254(3.4).

[37]

Section
    254(3.4) reads as follows:

(3.4) If, on completion of the evaluation, the
    evaluating officer has reasonable grounds to believe, based on the evaluation,
    that the persons ability to operate a motor vehicle, a vessel, an aircraft or
    railway equipment is impaired by a drug or by a combination of alcohol and a
    drug, the evaluating officer may, by demand made as soon as practicable, require
    the person to provide, as soon as practicable,

(a)
a sample of either oral fluid or urine
that, in the evaluating officers opinion, will enable a proper analysis to be
    made
to determine whether the person has a drug in their body
; or

(b) samples of blood that, in the opinion of the
    qualified medical practitioner or qualified technician taking the samples, will
    enable a proper analysis to be made to determine whether the person has a drug
    in their body.  [Emphasis added.]

[38]

I
    would not accept this submission.  In my view, the SCAJ correctly decided this
    matter.  Section 254(3.1) is not merely a step along the path to s. 254(3.4). 
    That is, it is not merely a precondition to the making of a bodily fluid sample
    demand.  Furthermore, a contextual reading of s. 254(3.1) makes it clear that DRE
    opinion evidence is admissible to prove the offence without the need for a
Mohan
    voir dire
.

Section 254(3.1)
    is not merely a precondition to a Demand for a Bodily Fluid Sample

[39]

Had
    Parliament intended the DREs evaluation under s. 254(3.1) to be used solely as
    grounds for a bodily fluid sample demand under s. 254(3.4), it could have said
    so expressly.  It did not.  In this regard, it is instructive to compare s.
    254(3.1) with s. 254(2)(a).

[40]

Under
    s. 254(2)(a), if an officer has reasonable grounds to suspect a person has
    alcohol or a drug in their body and that person has, within the preceding three
    hours, operated a motor vehicle, the officer may require the person to perform certain
    physical coordination tests

to determine whether a demand may be made under
    subsection (3) or (3.1).

[41]

The
    language of s. 254(3.1) stands in stark contrast to that of s. 254(2)(a). 
    Section 254(3.1) does not state that the DREs evaluation is to enable the DRE
    to determine whether a demand may be made under s. 254(3.4).  Instead, s.
    254(3.1) provides that the DREs evaluation is to determine whether the
    persons ability to operate a motor vehicleis impaired by a drug or by a
    combination of alcohol and a drug.

[42]

Furthermore,
    s. 254(3.4) is permissive, not mandatory.  It provides that the DRE may
    require the person to provide an oral fluid, urine, or blood sample.  Therefore,
    the bodily sample demand under s. 254(3.4) is an investigative step that may,
    but need not, be taken.

[43]

It
    is also significant that s. 254(3.4) provides that the purpose of the bodily
    sample is to determine whether the person has a drug in their body.  That is,
    the bodily sample taken pursuant to s. 254(3.4) is to confirm the presence of a
    drug in the drivers body, and not to determine impairment.  By contrast, on a
    plain reading of s. 254(3.1), its purpose is to authorize the DRE to conduct an
    evaluation to reach an opinion as to whether an accused person is impaired by reason
    of a drug or a combination of a drug and alcohol.

DRE Opinion Evidence is Admissible
    under the
Criminal Code

[44]

Based
    on a plain reading of s. 254(3.1) of the
Criminal Code
, it is my view that
    DRE opinion evidence is admissible to prove the offence of drug-impaired
    driving, without the necessity of a
Mohan voir dire,
so long as it is
    established that the witness is a certified DRE as specified in the
    Regulations.

[45]

In
    February 2008, Parliament enacted Bill C-2  of which s. 254(3.1) is a
    component  thereby creating a new set of tools for the effective investigation
    and prosecution of drug-impaired driving.  While the offence of impaired
    driving has existed for decades, prior to the enactment of Bill C-2, there was
    no compulsory statutory process to test for impairment by drugs.  By enacting
    Bill C-2, Parliament created a science-based regime for the effective testing
    and determination of whether a drivers ability to operate a motor vehicle was
    impaired by a drug.  Under this regime, Parliament provided for a screening
    tool  the standard field sobriety tests administered under s. 254(2)(a)  to
    gather grounds to demand a DRE evaluation under s. 254(3.1).

[46]

Under
    s. 254(3.1), as we have seen, the DRE conducts an evaluation to determine
    whether the persons ability to operate a motor vehicleis impaired by a drug
    or by a combination of alcohol and a drug.  While an evaluation under s.
    254(3.1) must be completed before the DRE can demand a urine, saliva or blood
    sample under s. 254(3.4), the sample is simply to confirm the presence of a
    drug in the drivers body, and not to determine the issue of impairment. 
    Further, as we have seen, the bodily fluid sample demand is an investigative
    step that may, but need not, occur.  Thus, the DRE opinion evidence called for
    by s. 254(3.1) is not a screening tool but, rather, a determination of
    impairment and whether impairment is due to a drug or a combination of a drug
    and alcohol.

[47]

By
    requiring the DRE to determine whether the driver is drug-impaired, s. 254(3.1)
    requires the DRE to reach a conclusion  that is, to form an opinion  as to
    impairment.  It is implicit that the DRE opinion evidence as to impairment is
    admissible without the need for a
Mohan voir dire
, and that the court
    may consider that opinion evidence when determining whether the offence has
    been made out.  No further statutory provision is required for the DRE opinion
    evidence to be admitted.  This conclusion flows from the wording of s. 254(3.1)
    and is harmonious with the object and scheme of the legislative provisions and
    Parliaments intention.

[48]

The
    detailed scheme in the relevant legislative provisions and the Regulations provides
    further support for this conclusion.  Not all peace officers are entitled to
    perform drug evaluations under s. 254(3.1).  Instead, only peace officers who
    [are] qualified under the [R]egulations are allowed to perform the evaluations
    (s. 254(1)).  Under s. 1 of the Regulations, the evaluating officer must be a
    certified drug recognition expert accredited by the International Association
    of Chiefs of Police.  Furthermore, s. 3 of the Regulations specifies precisely
    which tests the DRE must perform in conducting the evaluation under s.
    254(3.1).  By creating this detailed regulatory regime, Parliament has shown that
    it is satisfied of the science underlying the drug evaluations.

[49]

However,
    this is not to say that the DREs opinion regarding impairment is determinative
    of the ultimate issue.  It is for the court to decide what weight to give the
    DREs opinion evidence:
R. v. Dejesus
, 2014 ONCJ 489, [2014] O.J. No.
    4541, at para. 8;
R. v. McCarthy
, 2014 ONCJ 75, 63 M.V.R. (6th) 154,
    at para. 20;
R. v. Biagi
, 2014 ONCJ 153, 61 M.V.R. (6th) 307, at
    paras. 177-79.  As the appellant indicates, there is necessarily some
    subjectivity to the DREs opinion because the Regulations do not specify how
    the results of the prescribed tests can be used to reach a conclusion on
    impairment.  It is open to the accused to cross-examine the DRE on the methodology
    that was used and on how the DRE reached his or her conclusion:
McCarthy
,
    at para. 20.

[50]

As
    it has been suggested that the Nova Scotia Court of Appeal may have taken a
    different view of s. 254(3.1) in
R. v. Fogarty
, 2015 NSCA 6, 355
    N.S.R. (2d) 103, a word on that case is in order.

[51]

In
Fogarty
, pursuant to s. 254(3.1), an officer required the accused to
    submit to an evaluation by a DRE.  Before the evaluation was conducted, the officer
    informed the accused of his right to consult counsel, and the accused spoke
    with counsel.  Following the evaluation, the officer demanded a blood sample
    under s. 254(3.4).  The accused was not given the opportunity to consult again with
    counsel before the blood sample was taken.  The issue on appeal was whether the
    failure to provide the accused with an opportunity to re-consult with counsel
    violated his rights under s. 10(b) of the
Canadian Charter of Rights and
    Freedoms
.

[52]

The
    Nova Scotia Court of Appeal held that there was no violation of s. 10(b).  For
    the purposes of this appeal, the relevant part of its reasons is paras. 47-48:

The point of the [drug recognition evaluation] is to determine
    whether to demand a fluids sample.  That is clear from s. 254(3.4):
     If, on completion of the evaluation, the evaluating officer has
    reasonable grounds to believe, based on the evaluation, that the persons
    ability to operate a motor vehicle  is impaired by a drug  the evaluating
    officer may  demand a sample of saliva, urine or blood.

The [drug recognition evaluation] and blood demand are not
    disjunctive investigative techniques.  Rather, the [drug recognition
    evaluation] culminates in the fluids demand.  That linear progression is
    apparent from the plain words of ss. 254(3.1) and (3.4), with which competent
    counsel would be familiar.  During the [drug recognition evaluation]
    consultation with the client, competent counsel would expect that a failed [drug
    recognition evaluation] likely would trigger a demand for blood, urine or
    saliva, and would advise the client respecting that eventuality.

[53]

Fogarty
,
    as is readily apparent, is directed at a very different issue from that under
    consideration in this appeal.  Rather than determining whether DRE opinion
    evidence is admissible, in
Fogarty

the court was deciding
    whether, after an evaluation is conducted under s. 254(3.1), s. 10(b) of the
Charter

requires that the driver be given the opportunity to re-consult with
    counsel before a sample is taken pursuant to s. 254(3.4).

[54]

In
    my view, the comments at paras. 47-48 of
Fogarty

are best
    understood as explaining the connection between the evaluation under s.
    254(3.1) and the bodily sample demand under s. 254(3.4): because ss. 254(3.1)
    and (3.4) are closely related, there is no need to permit the accused to
    re-consult with counsel before a bodily fluid sample is taken under s.
    254(3.4).

[55]

I
    agree that the two provisions are not disjunctive investigative techniques.  I
    also agree that the evaluation must be completed prior to a bodily fluid sample
    demand being made under s. 254(3.4).  However, to the extent that
Fogarty
can
    be read as suggesting that the
sole
purpose of the evaluation is to
    determine whether a bodily fluids sample can be demanded under s. 254(3.4), I
    respectfully disagree, for the reasons given above.

[56]

Accordingly,
    I would dismiss this ground of appeal.

Did the SCAJ err in finding that DRE
    opinion evidence is admissible pursuant to
Graat
?

[57]

Having
    concluded that the
Criminal Code

provides the basis for
    admitting the DRE opinion evidence, it is not necessary to address this ground
    of appeal.

DISPOSITION

[58]

Accordingly,
    I would grant leave to appeal but I would dismiss the appeal.

Released: June 17, 2015 (E.E.G.)

E.E. Gillese
    J.A.

I agree. E.A. Cronk J.A.

I agree. Grant Huscroft J.A.





Schedule
    A

Criminal Code
, R.S.C. 1985, c. C-46,
    ss. 253 and 254:

253.
(1) Every one commits an offence who operates a motor
    vehicle or vessel or operates or assists in the operation of an aircraft or of
    railway equipment or has the care or control of a motor vehicle, vessel,
    aircraft or railway equipment, whether it is in motion or not,

(
a
) while the persons
    ability to operate the vehicle, vessel, aircraft or railway equipment is
    impaired by alcohol or a drug; or

(
b
) having consumed alcohol
    in such a quantity that the concentration in the persons blood exceeds eighty
    milligrams of alcohol in one hundred millilitres of blood.

(2) For
    greater certainty, the reference to impairment by alcohol or a drug in
    paragraph (1)(
a
) includes impairment by a combination of alcohol and a
    drug.

254.
(1) In this section
    and sections 254.1 to 258.1,

analyst means a person
    designated by the Attorney General as an analyst for the purposes of section
    258;

approved container means

(a) in respect of breath samples, a container of a
    kind that is designed to receive a sample of the breath of a person for
    analysis and is approved as suitable for the purposes of section 258 by order
    of the Attorney General of Canada, and

(b) in respect of blood samples, a container of a
    kind that is designed to receive a sample of the blood of a person for analysis
    and is approved as suitable for the purposes of section 258 by order of the
    Attorney General of Canada;

approved instrument means an
    instrument of a kind that is designed to receive and make an analysis of a
    sample of the breath of a person in order to measure the concentration of
    alcohol in the blood of that person and is approved as suitable for the
    purposes of section 258 by order of the Attorney General of Canada;

approved screening device
    means a device of a kind that is designed to ascertain the presence of alcohol
    in the blood of a person and that is approved for the purposes of this section
    by order of the Attorney General of Canada;

evaluating officer means a
    peace officer who is qualified under the regulations to conduct evaluations
    under subsection (3.1);

qualified medical practitioner
    means a person duly qualified by provincial law to practise medicine;

qualified technician means,

(a) in respect of breath samples, a person designated
    by the Attorney General as being qualified to operate an approved instrument,
    and

(b) in respect of blood samples, any person or person
    of a class of persons designated by the Attorney General as being qualified to
    take samples of blood for the purposes of this section and sections 256 and
    258.

(2) If a peace officer has
    reasonable grounds to suspect that a person has alcohol or a drug in their body
    and that the person has, within the preceding three hours, operated a motor
    vehicle or vessel, operated or assisted in the operation of an aircraft or
    railway equipment or had the care or control of a motor vehicle, a vessel, an
    aircraft or railway equipment, whether it was in motion or not, the peace
    officer may, by demand, require the person to comply with paragraph (a), in the
    case of a drug, or with either or both of paragraphs (a) and (b), in the case
    of alcohol:

(a) to perform forthwith physical coordination tests
    prescribed by regulation to enable the peace officer to determine whether a
    demand may be made under subsection (3) or (3.1) and, if necessary, to
    accompany the peace officer for that purpose; and

(b) to provide forthwith a sample of breath that, in
    the peace officers opinion, will enable a proper analysis to be made by means
    of an approved screening device and, if necessary, to accompany the peace
    officer for that purpose.

(2.1) For greater certainty, a
    peace officer may make a video recording of a performance of the physical
    coordination tests referred to in paragraph (2)(a).

(3) If a peace officer has
    reasonable grounds to believe that a person is committing, or at any time
    within the preceding three hours has committed, an offence under section 253 as
    a result of the consumption of alcohol, the peace officer may, by demand made
    as soon as practicable, require the person

(a) to provide, as soon as practicable,

(i) samples of breath
    that, in a qualified technicians opinion, will enable a proper analysis to be
    made to determine the concentration, if any, of alcohol in the persons blood,
    or

(ii) if the peace officer
    has reasonable grounds to believe that, because of their physical condition,
    the person may be incapable of providing a sample of breath or it would be
    impracticable to obtain a sample of breath, samples of blood that, in the
    opinion of the qualified medical practitioner or qualified technician taking the
    samples, will enable a proper analysis to be made to determine the
    concentration, if any, of alcohol in the persons blood; and

(b) if necessary, to accompany the peace officer for
    that purpose.

(3.1) If a peace officer has
    reasonable grounds to believe that a person is committing, or at any time
    within the preceding three hours has committed, an offence under paragraph
    253(1)(a) as a result of the consumption of a drug or of a combination of
    alcohol and a drug, the peace officer may, by demand made as soon as
    practicable, require the person to submit, as soon as practicable, to an
    evaluation conducted by an evaluating officer to determine whether the persons
    ability to operate a motor vehicle, a vessel, an aircraft or railway equipment
    is impaired by a drug or by a combination of alcohol and a drug, and to
    accompany the peace officer for that purpose.

(3.2) For greater certainty, a
    peace officer may make a video recording of an evaluation referred to in
    subsection (3.1).

(3.3) If the evaluating officer has
    reasonable grounds to suspect that the person has alcohol in their body and if
    a demand was not made under paragraph (2)(b) or subsection (3), the evaluating
    officer may, by demand made as soon as practicable, require the person to
    provide, as soon as practicable, a sample of breath that, in the evaluating
    officers opinion, will enable a proper analysis to be made by means of an
    approved instrument.

(3.4) If, on completion of the
    evaluation, the evaluating officer has reasonable grounds to believe, based on
    the evaluation, that the persons ability to operate a motor vehicle, a vessel,
    an aircraft or railway equipment is impaired by a drug or by a combination of
    alcohol and a drug, the evaluating officer may, by demand made as soon as
    practicable, require the person to provide, as soon as practicable,

(a) a sample of either oral fluid or urine that, in
    the evaluating officers opinion, will enable a proper analysis to be made to
    determine whether the person has a drug in their body; or

(b) samples of blood that, in the opinion of the
    qualified medical practitioner or qualified technician taking the samples, will
    enable a proper analysis to be made to determine whether the person has a drug
    in their body.

(4) Samples of blood
    may be taken from a person under subsection (3) or (3.4) only by or under the
    direction of a qualified medical practitioner who is satisfied that taking the
    samples would not endanger the persons life or health.

(5) Everyone commits
    an offence who, without reasonable excuse, fails or refuses to comply with a
    demand made under this section.

(6) A person who is
    convicted of an offence under subsection (5) for a failure or refusal to comply
    with a demand may not be convicted of another offence under that subsection in
    respect of the same transaction.




Schedule B

Evaluation of Impaired
    Operation (Drugs and Alcohol) Regulations
, SOR/2008-196, s. 3:

EVALUATION TESTS AND PROCEDURES

3. The tests to be conducted and the procedures to be
    followed during an evaluation under subsection 254(3.1) of the
Criminal
    Code
are

(a) a preliminary examination, which consists of
    measuring the pulse and determining that the pupils are the same size and that
    the eyes track an object equally;

(b) eye examinations, which consist of

(i) the horizontal gaze
    nystagmus test,

(ii) the vertical gaze
    nystagmus test, and

(iii) the
    lack-of-convergence test;

(c) divided-attention tests, which consist of

(i) the Romberg balance
    test,

(ii) the walk-and-turn
    test referred to in paragraph 2(b),

(iii) the one-leg stand
    test referred to in paragraph 2(c), and

(iv) the finger-to-nose
    test, which includes the test subject tilting the head back and touching the
    tip of their index finger to the tip of their nose in a specified manner while
    keeping their eyes closed;

(d) an examination, which consists of measuring the
    blood pressure, temperature and pulse;

(e) an examination of pupil sizes under light levels
    of ambient light, near total darkness and direct light and an examination of
    the nasal and oral cavities;

(f) an examination, which consists of checking the
    muscle tone and pulse; and

(g) a visual examination of the arms, neck and, if
    exposed, the legs for evidence of injection sites.





Schedule C

DRE 12 STEP

Drug
    Evaluation & Classification Program

1.

Breath
    alcohol test

2.

Interview
    of Arresting Officer

3.

Preliminary
    examination (Should include but not limited to first pulse, an initial estimate
    of angle of onset, and initial estimation of pupil size)

4.

Eye
    exams (chk. both eyes/equal)

A.  Horizontal
    Gaze Nystagmus

- smooth pursuit

- maximum deviation

- angle of onset

B.  Vertical
    Gaze Nystagmus

C.  Lack of
    convergence

5.

Divided
    attention tests

A.  Romberg

- body sway

- 30 second internal clock

B.  Walk and
    turn

- 9 steps / 9 steps

C.  One leg
    stand (30 sec. each leg)

- left leg then right leg

D.  Finger to
    nose

-
    left/right/left/right/right/left

6.

Vital
    signs and second pulse

7.

Dark
    room checks of pupil size (90 seconds) and ingestion examination

8.

Check
    for muscle tone

9.

Check
    for injection marks and third pulse

10.

Interrogation,
    statements, and other observations

11.

Opinion
    of evaluation

12.

Toxicological
    examination


